IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00184-CV

TRADING FAIR IV, INC., DR. HARDAM S.
AZAD, INDIVIDUALLY, AND MANOHAR S.
MANN, INDIVIDUALLY,
                                                             Appellants
v.

FH PARTNERS, LLC,
                                                             Appellee


                           From the 170th District Court
                             McLennan County, Texas
                             Trial Court No. 2012-28-4


                           MEMORANDUM OPINION


       The parties have filed an agreed motion to dismiss this appeal in which they ask

this Court to vacate the trial court’s judgment and dismiss the case. The parties have

reached an agreement to settle their differences in the underlying proceeding.

       We grant the motion to dismiss. The trial court's agreed judgment dated March

1, 2012 is vacated, and the case is dismissed. See Young Materials Corp. v. Smith, 4 S.W.3d

84, 84 (Tex. App.—Waco 1999, no pet.); TEX. R. APP. P. 42.1(a); 43.2(e).
        As agreed by the parties, costs are taxed against the party incurring the same.

TEX. R. APP. P. 42.1(d).




                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Trial court judgment vacated, case dismissed
Opinion delivered and filed September 20, 2012
[CV06]




Trading Fair IV, Inc. v. FH Partners, LLC                                        Page 2